Staley, Jr., J.
*1151Aulisi, Staley, Jr. and Gabrielli, JJ., concur in memorandum by Staley, Jr., J.; Herlihy, J. P., and Reynolds, J., dissent and vote to reverse in the folkwing memorandum .by Herlihy, J. P.: The facts and circumstances of this ease are set forth in the majority opinion. As noted therein, the petitioner “was charged with preparing and issuing a certified financial statement of one of his clients, Pilgrim Apparel, Inc., in which he had deliberately understated the liabilities of the corporation in order to give the corporation a chance to stay in business ”. The petitioner pleaded guilty to such deliberate act. While those cases cited .by the majority and dealing with the modification of administrative determinations are at times useful as a guide in attempting to determine a fair punishment, they are not in any way conclusive as to whether or not the punishment imposed in a particular case is harsh, arbitrary' or shocking. Plere the deliberate act of the petitioner warrants the punishment imposed by the Board of Regents and its determination should be confirmed. The court’s power to substitute its judgment for that of the Board of Regents should be exercised with caution in the limited field of its review. The judgment appealed from should be reversed.